NUMBER 13-15-00094-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


FADI ALFAYOUMI,                                                        APPELLANT,

                                          v.

THARWAH ALZOUBI,                                                         APPELLEE.


                   On appeal from the 197th District Court
                        of Cameron County, Texas.



                         ORDER ON ABATEMENT
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam

      Appellant, Fadi Alfayoumi, attempts to appeal a judgment rendering a final decree

of divorce.   According to the notice of appeal, this divorce decree was signed on

February 11, 2015. However, our review of the clerk’s record filed in this cause reveals

that the “Final Decree of Divorce” appears to have two different dates on which it was
signed, December 18, 2014, and February 11, 2015, and two different signatures for the

judge presiding.

       Given the discrepancy regarding the date the judgment was signed by the trial

court, we now ABATE and REMAND the appeal to the trial court for a determination

regarding the correct date of the judgment. The trial court shall issue findings of fact and

conclusions of law regarding the date that the judgment was signed and shall issue a

corrected judgment. These documents should be forwarded to the Clerk of this Court in

a supplemental record within twenty-one days from the date of this order.

       IT IS SO ORDERED.

                                                 PER CURIAM

Delivered and filed
the 7th day of July, 2015.




                                             2